J-A16011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 PHILIP AURTHUR SAILOR                     :
                                           :
                     Appellant             :     No. 970 MDA 2019

        Appeal from the Judgment of Sentence Entered January 8, 2019
              In the Court of Common Pleas of Lycoming County
            Criminal Division at No(s): CP-41-CR-0000724-2015


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                      FILED FEBRUARY 03, 2021

        Phillip A. Sailor appeals from the judgment of sentence imposed after a

jury convicted him of, among other offenses, aggravated assault by vehicle

while driving under the influence, see 75 Pa.C.S.A. § 3735.1, aggravated

assault by vehicle, see 75 Pa.C.S.A. § 3732.1, and three separate counts of

driving under influence of alcohol or controlled substance, see 75 Pa.C.S.A.

§§ 3028(d)(1)(i), 3028(d)(1)(iii), 3028(d)(2). The trial court sentenced Sailor

to an aggregate term of two to five years of incarceration.

        In our first review of this case, we remanded the matter so that

competent testimony could be placed on the record regarding certain

alleged ex parte communications that occurred between the trial court and a

juror. The court, having now properly conducted that hearing, concluded that

those    communications     were,   at   most,   harmless   error   and did   not

impact Sailor’s convictions. Having now independently reviewed the record,
J-A16011-20



we affirm the trial court’s harmless error determination and conclude that

Sailor’s remaining issues merit no relief.

      Sailor was driving at dusk when he struck and seriously injured a

pedestrian. The pedestrian was wearing dark clothing while crossing the street

without the aid of a crosswalk. Sailor stayed with the injured pedestrian until

law enforcement and emergency medical services arrived.

      A law enforcement officer noticed that Sailor appeared impaired,

observing his bloodshot eyes as well as slow responsiveness and movement.

Sailor subsequently agreed to a field sobriety test. Thereafter, a search of

Sailor’s vehicle uncovered a half-smoked marijuana cigarette. A blood test

revealed marijuana metabolites in his system.

      Ultimately, a jury found Sailor guilty of several vehicular- and drug-

related crimes. However, prior to those verdicts, the court, apparently within

earshot of other jurors, had an ex parte conversation with the         second

alternate juror. The juror asked the Judge about when Sailor’s sentencing, if

it were to be necessary, would occur, and the Judge answered. The court

excused the second alternate juror prior to deliberations.

      After the trial but before sentencing, the court informed the parties of

the general nature of the communication between it and that second alternate

juror. The court characterized its dialogue with that juror as a procedural

discussion of the judicial process, rather than a discussion of the particulars

of the case against Sailor.

      Following this characterization, Sailor filed a motion to recuse, asking

                                      -2-
J-A16011-20



the trial court to recuse itself in all subsequent proceedings so that it could

become a fact witness to further develop the content of this conversation

between it and the juror. The trial court denied this motion, indicating that it

would place on the record what had occurred.

       Sailor then orally moved for extraordinary relief. The court denied the

oral   motion   and   responded    by     testifying,   on the record,   about   its

communication with the alternate juror. During this testimony, no other judge

was present to preside during the testimony. Following this testimony as well

as the testimony of the trial court’s then legal intern who was also privy to

this conversation, it sentenced Sailor.

       After sentencing, Sailor filed several post-sentence motions, but all were

denied. Sailor then filed a timely notice of appeal, and both he and the trial

court have compiled with the respective dictates of Pa.R.A.P. 1925.

       After our remand, the court held a new hearing with an independent

presiding judge. This moots Sailor’s second issue, challenging the court’s

testimony in the absence of an independent presiding judge. We therefore

need not address this issue further. Sailor presents three remaining issues for

our review:

       1. Did the trial court err in denying his request for a new trial
       where the court engaged in ex parte communications with one or
       more jurors during the course of the trial regarding when the
       sentencing would be and where the court failed to inform the
       parties of the communications until after a verdict was rendered
       in the case?

       2. Was the evidence insufficient to support a guilty verdict for


                                        -3-
J-A16011-20


        aggravated assault by vehicle while driving under the influence?

        3. Was the evidence insufficient to support a guilty verdict for
        aggravated assault by vehicle?

See Appellant’s Brief, at 9-10.1

        The primary thrust of Sailor’s first argument is that he is entitled to a

new trial as a result of the ex parte conversation between the court and the

alternate juror. As we have previously indicated, Pennsylvania law generally

prohibits a presiding judge from communicating ex parte with jurors during a

trial. See Commonwealth v. Bradley, 459 A.2d 733, 739 (Pa. 1983). This

rule is intended to prevent undue influence of the jury and to provide the

parties with the opportunity to correct any errors in, or prejudice caused by,

the communication. See id. However, a new trial is only required if the

appellant     has   established      that      the   communication   prejudiced   the

appellant. See id. Nonetheless, the “failure to maintain an accurate and

reviewable contemporaneous record of all instructions and communications

between the court and a jury may force an implication of prejudice where

arguably none exists.” Id.

        Prejudice is determined through consideration of whether or not the

alleged error is harmless, i.e, harmless error. See Commonwealth v.

Elmore, 494 A.2d 1050, 1052 (Pa. 1985). “[A]n error cannot be held

harmless unless the appellate court determines that the error could not have


____________________________________________


1   The Commonwealth did not file a brief in this appeal.

                                            -4-
J-A16011-20


contributed to the verdict.” Commonwealth v. Story, 383 A.2d 155, 164

(Pa. 1978). Importantly, questions regarding influence on jurors “are deemed

to be within the sound discretion of the trial judge,” Commonwealth v.

Richardson, 383 A.2d 510, 516 (Pa. 1978), and judicial determinations in

that domain will not be overturned absent an abuse of discretion.

      As best can be discerned, Sailor’s argument centers on the lack of a

contemporaneous record of the court/juror communication, given: 1) the

delayed     dissemination to   the   parties of   this     event        having   taken

place; and 2) that two months had elapsed before any testimony was taken

on   this   issue. See Appellant’s   Supplemental        Brief,    at     2. Moreover,

Sailor highlights several   ambiguities arising from      the     trial    court’s and

intern’s testimonies. In particular, he notes that the testimony is conflicted

regarding the identity of the juror involved, as well as the exact date on which

the conversation occurred. See id. These inconsistencies, he concludes, raise

the specter of undue influence over not only the juror who asked the question,

but also the jury as a whole. Because Sailor did not find out about this

conversation until after the verdict was rendered, he contends he lost the

opportunity to question the jurors or build a record when evidence of the

communication was more immediate in the court and other witnesses’

minds.

      Both the trial court and trial court’s prior legal intern agree that the

relevant conversation dealt with sentencing. See Remand Hearing, 11/12/20,


                                     -5-
J-A16011-20


at 10, 22-23. In addition, there is agreement that at least one other individual,

potentially another juror, was present at that time. See id., at 10, 23 (the

legal intern did not recall whether it was a juror or courthouse employee that

was present beyond that of the court, the intern, and the known juror).

       At the remand hearing, the email sent to the parties one day after the

jury    rendered    its   verdict   apprising   them     of   the   nature    of

the communication between the court and the juror was entered into the

record. See Remand Hearing, 11/12/20, Ex. D1. In that email, which is the

most proximate account of the ex parte event, the court states that a juror

“asked when the sentencing would be.” Id. Acknowledging the juror’s

misunderstanding that she would somehow be needed for sentencing

purposes, the court responded that “jurors have no involvement in sentencing

and that the issue of guilt first has to be decided.” Id. As made clear in the

email, the court thought this question to be procedural in nature rather than

specific to Sailor and therefore used that opportunity to educate that

juror. See id.

       The court materially reaffirmed its testimony in the remand hearing. The

court considered the conversation between the juror and itself to be

“ministerial at best.” Remand Hearing, 11/12/20, at 10. The court then

indicated that it candidly responded to the juror’s question asking when

sentencing would be by unequivocally stating that the jurors do not decide

that issue. The court also emphasized that the juror in question was


                                      -6-
J-A16011-20


excused at some point thereafter. See id., at 11.

      We     perceive   no   inconsistencies in    the testimonies   and      evidence

describing the fundamental nature of the communication between the juror

and the court. With the email serving as the most contemporaneous account

of the communication, the court makes clear that it was quick to dismiss any

notion that guilt had been adjudicated at that point or that any of the jurors

would have involvement with sentencing. The court perceived the juror’s

question as generically asking about court procedure, and there have been no

facts uncovered or suggested that are specific to Sailor and his case or that

could possibly serve as a basis for prejudgment. Furthermore, none of the

conversation’s content is contradicted by the prior legal intern’s testimony.

While there remains some       level    of   ambiguity as   to the identity    of   the

juror and discongruity as to the exact moment that juror was specifically

dismissed, we can find no basis for concluding the trial court abused its

discretion    in   finding    that     Sailor   was   not    prejudiced       by    the

conversation. Sailor’s claim merits no relief.

      Sailor’s remaining issues deal with the sufficiency of the evidence used

to maintain his aggravated assault by vehicle while DUI and aggravated

assault by vehicle convictions. We review challenges to the sufficiency of the

evidence with great deference to the credibility determinations of the jury:

      The standard we apply in reviewing the sufficiency of evidence is
      whether, viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact[-]finder to find every element of the crime

                                         -7-
J-A16011-20


     beyond a reasonable doubt. In applying the above test, we may
     not weigh the evidence and substitute our judgment for that of
     the fact-finder. In addition, we note that the facts and
     circumstances established by the Commonwealth may not
     preclude every possibility of innocence. Any doubts regarding a
     defendant's guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt by
     means of wholly circumstantial evidence. Moreover, in applying
     the above test, the entire record must be evaluated and all
     evidence actually received must be considered. Finally, the trier
     of fact while passing upon the credibility of witnesses and the
     weight of the evidence produced, is free to believe all, part or none
     of the evidence.

Commonwealth v. Lambert, 795 A.2d 1010, 1014–15 (Pa. Super.

2002) (citations omitted).

     An individual is guilty of aggravated assault by vehicle while driving

under the influence if he or she “negligently causes bodily injury to another

person as a result of … driving under the influence of alcohol or controlled

substance[.]” 75 Pa.C.S.A. § 3735.1(a). Sailor contends that “[t]he evidence

presented by the Commonwealth did not establish that [his] conduct was a

direct and substantial factor in the accident as required to support a

conviction.” Appellant’s Brief, at 25. Instead, Sailor asserts that the trial

evidence only demonstrated that his vehicle struck a pedestrian who “did not

cross at a crosswalk” while at dusk and “was wearing dark shoes, dark

peacoat, and burgundy pants at the time of the accident.” Id., at

26. Accordingly, he contends the Commonwealth failed to demonstrate

that Sailor was the “proximate and substantial cause of [the] accident” as

                                     -8-
J-A16011-20


there was no demonstration that he could have seen the victim prior to

her being “directly in front of his vehicle.” Id., at 27.

         “In order to be a direct cause of [an] accident and injuries, the

[d]efendant’s conduct must be a direct and substantial factor in bringing

about [an] accident and injuries. There can be more than one direct cause of

[an] accident and injuries.” Commonwealth v. Ketterer, 725 A.2d 801, 805

(Pa. Super. 1999) (emphasis added). “[A] victim’s contributory negligence, if

any, is not a defense … if the defendant’s conduct was a direct and substantial

factor    in   causing   the   accident.” Id.   (citation   omitted)   (alteration   in

original). In addition, “a factfinder can reasonably find a person’s intoxication

to be the cause of unsafe driving leading to bodily injury.” Commonwealth

v. Sullivan, 864 A.2d 1246, 1250-51 (Pa. Super. 2004) (explaining, too,

that remorse does not vitiate otherwise sufficient evidence).

         Sailor does not dispute the fact that his vehicle striking the victim

resulted in her sustaining serious injuries. Nor does he explicitly challenge

the mens rea required for his conviction. Finally, he does not challenge that

the evidence was sufficient to establish he was intoxicated. Instead, Sailor

appears to exclusively argue either that his intoxication did not cause the

accident or that it was solely the victim’s own negligence that caused her

injuries. However, as stated above, as long as a defendant’s conduct is a direct

and substantial factor, that adjudication alone is sufficient to support a

conviction. See id.


                                         -9-
J-A16011-20


      When    viewing   the   record    in its totality, we find   there   to   have

been enough support for a jury to conclude that Sailor’s intoxication played

a direct and substantial role in his vehicle striking the victim. When the

accident occurred, the weather conditions were cold and dry, suggesting that

the incident was not attributable to the weather. See N.T., 10/30/18, at

37. The trooper assigned to the accident’s location testified that Sailor was

“[i]ndifferent, displayed no emotion.” Id., at 35. Sailor had “bloodshot eyes”

and “later on in the field sobriety tests[,] he displayed an imbalance.” Id., at

36. Sailor was “[s]luggish. Lethargic almost.” Id. Sailor also incorrectly stated

that he had “observed the victim walking from right to left in front of his car,”

when, in fact, the victim had been walking in the opposite direction. Id., at

32.

      As he approached Sailor’s vehicle, the trooper noticed “a strong smell

of burnt marijuana.” Id., at 32. Sailor then proceeded to fail multiple field

sobriety tests. See id., at 36-42. After that, the trooper searched his vehicle

and “found a half smoked marijuana cigarette underneath the floor-mat.” Id.,

at 42. Ultimately, that trooper concluded, based on all of the circumstances,

both physically observable and corroborated though physical evidence, that

“he was under the influence of marijuana.” Id.

      The court also highlighted that a Commonwealth expert apprised the

jury “as to the effects marijuana might have on an individual, which included

causing relaxation, impacting judgment and impairing an individual’s ability to


                                       - 10 -
J-A16011-20


drive safely.” Trial Court Opinion, 5/13/19, at 10 (citation to the notes of

testimony omitted). As the Commonwealth may prove its case purely through

use of circumstantial evidence and given that we, as an appellate court, are

prohibited from reweighing the jury’s credibility determinations, the jury could

certainly have inferred that regardless of the victim’s own actions, Sailor’s

intoxication directly and substantially led to him ultimately hitting her with his

vehicle.

       Similarly, Sailor challenges the sufficiency of the evidence used to

convict him of aggravated assault by vehicle. That offense indicates a person

is guilty if he or she “recklessly or with gross negligence causes serious bodily

injury to another person while engaged in the violation of any law of this

Commonwealth or municipal ordinance applying to the operation or use of a

vehicle or to the regulation of traffic[.]” 75 Pa.C.S.A. § 3732.1(a). The

culpability for recklessness or gross negligence is defined as follows:

       A person acts recklessly with respect to a material element of an
       offense when he consciously disregards a substantial and
       unjustifiable risk that the material element exists or will result
       from his conduct. The risk must be of such a nature and degree
       that, considering the nature and intent of the actor's conduct and
       the circumstances known to him, its disregard involves a gross
       deviation from the standard of conduct that a reasonable person
       would observe in the actor's situation.

18 Pa.C.S.A. § 302(b)(3); see also Commonwealth v. Huggins, 86 A.2d

862, 868 (Pa. 2003) (indicating that “grossly negligent” is equivalent to the

term    “recklessness”). Conversely,    proof    of   the   commission      of   a

summary offense under the Vehicle Code alone does not, by itself, establish


                                     - 11 -
J-A16011-20



the mens rea of recklessness. See Commonwealth v. Karner, 193 A.3d

986, 993 (Pa. Super. 2018).

      The gravamen of Sailor’s argument is that “mere speeding is not

sufficient to establish recklessness or gross negligence.” Appellant’s Brief, at

28. Sailor admits that evidence was presented indicating he was speeding at

the time of the accident. See id.

      In Commonwealth v. Moyer, we found that appellant’s behavior to be

reckless when, instead of coming to a complete stop, she “drove at a speed

of 12 miles per hour past a stop sign onto a busy street with a building

obstructing her view of the cross traffic as she approached the intersection.”

171 A.3d 849, 854 (Pa. Super. 2017). Although there was arguably only one

violation of the Vehicle Code present in that case, the appellant’s speed while

entering the intersection, the volume of traffic on the adjacent cross street,

her obstructed vision from the nearby building, and her preexisting knowledge

about the peculiarities of that intersection constituted sufficient evidence to

support a finding of reckless behavior. See id.

      Sailor argues that the circumstantial evidence presented by the

Commonwealth does not support a finding of recklessness. More specifically,

he focuses on the fact that “ordinary” or “common” speeding does not

necessarily establish recklessness. However, depending on the attendant

circumstances,    speed   can    imply   a    reckless   state   of   mind.   See

Commonwealth v. Bullick, 830 A.2d 998, 1005 (Pa. Super. 2003).

Moreover, while Sailor’s drug impairment is not reckless per se, it is a relevant

                                     - 12 -
J-A16011-20



circumstance to be considered when determining whether he acted recklessly.

See Commonwealth v. Miller, 955 A.2d 419, 423 (Pa. Super. 2008). In

Miller, our Court determined that marijuana usage, speeding, ignoring traffic

signals, and generally unsafe driving practices “allowed the trier-of-fact to find

appellant guilty … because of his sustained recklessness in the face of an

obvious risk of harm to his victims.” Id.

      Here, the trier of fact heard testimony indicating that Sailor was driving

fifteen to twenty miles an hour over the speed limit, was voluntarily impaired

due to his consumption of marijuana, was driving at dusk, was driving in a

school zone, was slow to utilize his brakes upon impact with the victim, and

was unable to truthfully recall general facts regarding the victim’s route of

travel across the road. Accordingly, we find that the circumstances established

by the Commonwealth’s evidence were sufficient to allow the jury to find that

Sailor’s actions evidenced a conscious disregard of the substantial and

unjustified risk that he would be involved in a traffic accident causing serious

bodily injury. As such, Sailor is due no relief on this sufficiency of the evidence

challenge.

      As we find none of Sailor’s issues to be meritorious, we affirm his

judgment of sentence.

      Judgment of sentence affirmed.




                                      - 13 -
J-A16011-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/03/2021




                          - 14 -